217 F.2d 647
Alice MILVY and Milton I. Milvy, as Trustees for ElizabethMilvy, for and in behalf of and in the right of AssociatedTelephone & Telegraph Company, and on behalf of allstockholders similarly situated, Plaintiffs-Appellants,v.Arthur F. ADAMS et al., Defendants-Appellees.
No. 117, Docket 23251.
United States Court of Appeals, Second Circuit.
Argued Dec. 17, 1954.Decided Dec. 17, 1954.

Appeal from the United States District Court for the Southern District of New York; Archie O. Dawson, Judge.
Alexander Kahan, New York City (Thomas Turner Cooke, New York City, of counsel), for appellants.
Rovert M. Bozeman, New York City, Thomas R. Mulroy, Chicago, Ill.  (James J. McClure, Jr., and Daniel Walker, Chicago, Ill., of counsel), for appellee Arthur F. Adams.
Cahill, Gordon, Reindel & Ohl, New York City (Hopkins, Sutter, Halls, Owen & Mulroy, Chicago, Ill., of counsel), for appellee Associated Tel. & Tel. Co.
Before FRANKFURTER, Circuit Justice, and FRANK and HINCKS, Circuit judges.
PER CURIAM.


1
Action, D.C., 16 F.R.D. 105, remanded in open court with leave to amend the complaint.  Action consolidated with another case bearing the same title under docket No. 9660 in the court below.